            Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF CONNECTICUT


 ALLIED WORLD INSURANCE                              CIVIL ACTION NO:
 COMPANY, ALLIED WORLD SPECIALTY
 INSURANCE COMPANY, ALLIED
 WORLD NATIONAL ASSURANCE
 COMPANY, and UNITED STATES FIRE
 INSURANCE COMPANY,                                  COMPLAINT

                        Plaintiffs,
                                                     DEMAND FOR JURY TRIAL
                 v.

 JAMES KEATING and AMERICAN
 CONSTRUCTION & INDUSTRIAL, LLC,

                        Defendants.


       Plaintiffs Allied World Insurance Company (“AW Insurance”), Allied World Specialty

Insurance Company (“AW Specialty”), Allied World National Assurance Company (“AW

National,” and collectively with AW Insurance, AW Specialty, and their parent entity, “Allied

World”), and United States Fire Insurance Company (“USFIC”) bring this action against

Defendants James Keating and American Construction & Industrial, LLC (“American

Construction”) and hereby allege as follows:

                                  NATURE OF THE ACTION

       1.       This is an action brought against James Keating, a former surety claims handler

employed by Plaintiffs who, over the course of three years, embezzled over $1 million from

Plaintiffs. Keating accomplished this fraudulent scheme by creating bogus contracts and invoices,

submitted that fraudulent documentation for payment on surety bond claims, and directing that

funds on those bogus contracts be paid to American Construction—a company that was the de

facto alter ego of Keating himself and that Keating formed for the sole purpose of embezzling
             Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 2 of 16




funds from Plaintiffs. As set forth below, the documentary record of Keating’s fraud is clear and

unmistakable; thus, by this action, Plaintiffs seek to recoup the funds embezzled by Keating and

to maintain the status quo in the meantime by preventing Keating and American Construction from

accessing their accounts holding the embezzled funds.

                                          THE PARTIES

        2.       AW Insurance is a New Hampshire corporation with its principal place of business

in New York, New York. AW Insurance is a subsidiary of Allied World Assurance Company

Holdings, Ltd. (“AW Holdings”), which in turn is a subsidiary of Fairfax Financial Holdings

Limited (“Fairfax”).

        3.       AW Specialty is a Delaware corporation with its principal place of business in New

York, New York. AW Specialty is a subsidiary of AW Holdings, which in turn is a subsidiary of

Fairfax.

        4.       AW National is a New Hampshire corporation with its principal place of business

in New York, New York. AW National is a subsidiary of AW Holdings, which in turn is a

subsidiary of Fairfax.

        5.       USFIC is a Delaware corporation with its principal place of business in Morristown,

New Jersey. USFIC is a subsidiary of Crum & Forster Holdings Corp. (“Crum & Forster”), which

in turn is a subsidiary of Fairfax.

        6.       Keating is natural person domiciled in Paoli, Pennsylvania. He is a licensed

attorney in Pennsylvania in active standing.

        7.       American Construction is a limited liability company organized under

Pennsylvania law. Based on publicly available records, Keating is the sole member of American

Construction.




                                                -2-
            Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 3 of 16




                                 JURISDICTION AND VENUE

       8.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a)(1), as the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between citizens of different States.

       9.       This Court has personal jurisdiction over Keating and American Construction

because, among other things, Keating and American Construction sent false and fraudulent

statements to Connecticut with the intent that Plaintiffs would rely on those statements and issue

bogus payments to Keating and American Construction.

       10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claim occurred in Connecticut.

                                         BACKGROUND

       11.      Allied World is a global provider of insurance and reinsurance solutions. Allied

World provides property, casualty, and specialty insurance coverage, and has locations in the

United States, Bermuda, the United Kingdom, Singapore, Canada, Australia, Hong Kong, Ireland,

Malaysia, and Switzerland.

       12.      One type of risk coverage that Allied World has offered is surety bonds. Surety

bonds guarantee that one party to a contract will fulfill its obligation to the other party. Surety

bonds are often issued in connection with construction contracts. For example, a contractor may

require a subcontractor to purchase a surety bond to guarantee that the subcontractor will complete

the project satisfactorily (a “performance bond”), and the subcontractor in turn may require a

surety bond to guarantee that it is paid for its work (a “payment bond”). In these contexts, the

party whose performance is being guaranteed is called the “principal,” the party requiring the

surety bond is the “obligee,” and the company issuing the surety bond is the “surety.”




                                                 -3-
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 4 of 16




       13.     If a principal fails to perform its obligations under a contract, the obligee under a

surety bond is then able to file a claim seeking to have the surety pay to have the job completed.

Once a claim is filed, it is typically assigned to a claims handler who will be responsible for

evaluating the claim and making surety payments or arranging for another company to finish the

work. If the claim is valid, the claims handler can elect to hire a replacement contractor to finish

the work. In that case, the claims handler arranges for the surety to pay the replacement contractor

directly—similar to an insurance company directly paying a contractor to repair damage covered

by an insurance policy.

       14.     At all times relevant here, Keating was employed as a claims handler for surety

claims made on bonds issued by AW Insurance or AW Specialty.

       15.     From 2014 to July 2019, Keating was employed by AW National to handle surety

claims on bonds issued by AW Insurance and AW Specialty. Keating held the title of Assistant

Vice President, Surety Claims, and reported directly to executives located in Allied World’s

Farmington, Connecticut office. In approximately July 2019, Allied World exited the surety bond

business and transferred its existing portfolio of surety bonds business to its affiliate Crum &

Forster. At approximately the same time, Keating was transferred from AW National to Crum &

Forster’s insurance subsidiary USFIC, where he continued to handle claims on the run off of surety

bonds issued by AW Insurance and AW Specialty.

       16.     At all times relevant, Allied World’s operations team in Farmington, Connecticut

was responsible for establishing surety claims files and reviewing requests that payments be made

by surety claims handlers.

       17.     At all times relevant, claims payment requests and supporting documentation were

uploaded into the Allied World claims-handling system. A member of the Allied World operations




                                               -4-
            Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 5 of 16




team located in Farmington, Connecticut was then responsible for reviewing the material

submitted and instructing the relevant Allied World entity to issue a payment.

          18.   As an employee of USFIC and AW National, Keating was required to adhere to

those companies’ Codes of Business Conduct and Ethics. These Codes provide, among other

things:

                a.    “Employees owe a duty to the Company to advance its legitimate interests

                      when the opportunity arises. It is improper for officers, directors and

                      employees: … to use information received performing services for the

                      Company for personal gain, or to otherwise compete in any way with the

                      Company in its legitimate interests.”

                b.    “Employees must not knowingly permit themselves to be placed in a

                      position where their interests could become adverse to the Company’s

                      interests, including situations where the employee could be deemed to be

                      competing with the Company.”

                c.    “Transactions involving the Company and … an entity in which an

                      employee has a material interest must be brought to the attention of the

                      employee’s supervisor to determine if the transaction poses a perceived,

                      potential or actual conflict of interest.”

                d.    “Employees must obtain written approval from their supervisor before

                      accepting outside employment or serving as a director, trustee, officer,

                      owner, partner or consultant of a for-profit organization, regardless of

                      whether compensation in any form is received.”




                                                -5-
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 6 of 16




               e.     “Every director, officer and other employee of the Company should avoid

                      any situation where the personal interest of such director, officer or

                      employee conflicts, or may appear or be likely to conflict, with any interest

                      of the Company.”

               f.     “[N]o such officer, director, or employee shall either take for him or herself,

                      any opportunity discovered through his or her employment or affiliation

                      with the Company, or use corporate property, information, or position for

                      his or her personal gain.”

               g.     “No director, officer or other employee shall participate on behalf of the

                      Company in any negotiations or dealings of any sort with any non-affiliated

                      person, firm, corporation, or entity, in which he or she has, either directly

                      or indirectly, an interest.”

       19.     As recently as December 17, 2020, Keating certified that: he was “in compliance

with the requirements of the Code”; he “d[id] not have any interest, affiliation or activity of any

sort which would be a conflict of interest … under the Code”; he was “not an officer or director of

any company … except as previously disclosed to and/or approved by the Board of Directors,

Chairman or Secretary, as required by the provisions of the Code”; and he would “promptly

disclose any facts which may appear to present a possible conflict of interest under the Code.”

       20.     Crum & Forster recently discovered that Keating abused the positions of trust and

confidence he held at Crum & Forster and Allied World. Using his knowledge of the Crum &

Forster and Allied World claims-handling system, Keating exploited legitimate claims on surety

bonds to make fraudulent payments over the course of at least three years, disguising his conduct

by using dummy companies.




                                                -6-
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 7 of 16




       21.     Keating appears to have commenced his pattern of embezzlement in 2017, at the

latest. On August 2, 2017, Keating created a Letter of Intent purporting to be from Allied World

to a “Robert Peterson” at American Construction, which used a Delaware P.O. Box as its address.

The bogus letter stated Allied World’s intent “to enter into a Time and Material contract for the

balance of plumbing work needed” for certain projects that were the subject of a legitimate claim

on a surety bond issued by Allied World. A true and correct copy of this Letter of Intent is attached

hereto as Exhibit A.

       22.     Four months later, on December 28, 2017, Keating caused American Construction

to enter into a bogus Construction Services Agreement with Allied World, specifying that

American Construction would perform certain plumbing work for $12,500. Keating signed the

agreement on behalf of Allied World, and a “Robert Peterson” purportedly signed on behalf of

American Construction. A true and correct copy of this Construction Services Agreement is

attached hereto as Exhibit B.

       23.     With this contract in hand, Keating uploaded these documents into Allied World’s

claims-handling system and directed them to Allied World’s operations team in Farmington,

Connecticut, with a request that a payment be issued. On January 2, 2018, Allied World, unaware

of the fraudulent nature of the transaction, sent American Construction a check for $12,500.

       24.     All of the paperwork Keating used to process this claim was bogus. In fact, public

records show that American Construction was not established until January 16, 2018—two weeks

after Allied World sent a $12,500 check to the company. The Certificate of Organization for

American Construction lists the same address for the company as Keating’s home in Paoli,

Pennsylvania. The Certificate of Organization lists the organizer of American Construction as

SR5, LLC, a company established by Keating himself in November 2013. True and correct copies




                                                -7-
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 8 of 16




of the Certificates of Organization of American Construction and SR5, LLC are attached hereto as

Exhibits C and D, respectively.

       25.     In March 2018, American Construction filed a change of registered office, moving

it from Keating’s home address to Corporation Service Company. Keating himself signed this

form as a “Member” of American Construction. A true and correct copy of this form is attached

hereto as Exhibit E.

       26.     None of American Construction’s publicly available corporate documents lists the

Delaware P.O. Box where Keating directed payments, and none of these documents lists anyone

by the name of “Robert Peterson.” Upon information and belief, Keating changed the address of

American Construction to further obfuscate the fraud he was perpetuating. In addition, upon

information and belief, “Robert Patterson” does not exist and is a fictitious character created by

Keating in furtherance of his fraudulent scheme.

       27.     Keating continued to perpetuate this scam for over three years, even after he was

transferred to USFIC. Keating repeatedly created bogus agreements or invoices, directed that false

paperwork to Allied World’s operations team in Connecticut, and arranged for payment to

American Construction in satisfaction of the claim. In that time, Allied World made 51 separate

payments authorized by Keating to American Construction on dozens of surety bonds that were

the subject of otherwise legitimate claims. In total, Keating and American Construction embezzled

at least $1,000,750.

       28.     Upon information and belief, American Construction never performed the services

it contracted to perform, and in fact, American Construction does not exist as a valid business

entity—it is merely an alter ego of Keating himself.




                                              -8-
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 9 of 16




        29.     Crum & Forster only recently discovered Keating’s fraudulent scheme, and it and

Allied World are continuing to investigate transactions initiated by Keating. On January 7, 2021,

Keating was terminated for cause and confronted with the evidence of his embezzlement scheme.

                                FIRST CAUSE OF ACTION
                     (Fraud, Against Keating and American Construction)

        30.     Plaintiffs repeat and reallege the allegations contained in all prior paragraphs as if

fully set forth herein.

        31.     Throughout this fraudulent scheme, Keating and American Construction made

numerous material misrepresentations and repeatedly concealed material facts from Plaintiffs.

These fraudulent misrepresentations and omissions include:

                a.        Inventing bogus contracts, invoices, and other paperwork to support

                          payments to American Construction

                b.        Forging signatures on bogus contracts;

                c.        Concealing from Plaintiffs that Keating was the sole member and alter ego

                          of American Construction;

                d.        Falsely representing to Plaintiffs that American Construction was a

                          legitimate company; and

                e.        Authorizing over $1 million in bogus claim payments without revealing

                          these facts to Plaintiffs.

        32.     Keating and American Construction knew that these misrepresentations were false

at the time they were made.

        33.     Keating and American Construction also had a duty to disclose the truth of their

relationship and the bogus claim payments. Among other things, Keating was in a fiduciary




                                                       -9-
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 10 of 16




relationship with Plaintiffs, and both Keating and his alter ego, American Construction, knew that

it was necessary to reveal the truth of their relationship.

        34.     Keating and American Construction made misrepresentations and concealed

information with the intention that Plaintiffs would rely on those misrepresentations and

omissions.

        35.     Plaintiffs reasonably relied on these misrepresentations and omissions.

        36.     As a result, Plaintiffs made at least $1,000,750 of fraudulent payments to Keating

and American Construction, and incurred other damages in the course of this fraud and through

their efforts to uncover the fraud.

        37.     Keating’s efforts to disguise his actions and his three-year course of fraudulent

conduct, among other things, reveal that he and American Construction acted with actual malice

and a wanton and willful disregard for the rights of Plaintiffs.

        38.     For these reasons, Plaintiffs are entitled to actual damages in an amount to be

proved at trial, but at least $1,000,750. Plaintiffs are further entitled to punitive damages in an

amount to be proved at trial.

                            SECOND CAUSE OF ACTION
(Statutory Theft (Conn. Gen. Stat. § 52-564), Against Keating and American Construction)

        39.     Plaintiffs repeat and reallege the allegations contained in all prior paragraphs as if

fully set forth herein.

        40.     As a result of their fraudulent scheme, Keating and American Construction

obtained at least $1,000,750 from Plaintiffs.

        41.     Keating and American Construction intentionally deprived Plaintiffs of their

property through a three-year fraudulent scheme to embezzle these funds.




                                                - 10 -
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 11 of 16




        42.     The conduct of Keating and American Construction was not authorized by

Plaintiffs.   To the contrary, Keating and American Construction deceived Plaintiffs with

affirmative misrepresentations and omissions.

        43.     For these reasons, Plaintiffs are entitled to treble damages in an amount to be proved

at trial, but at least $3,002,250.

                                  THIRD CAUSE OF ACTION
                            (Breach of Fiduciary Duty, Against Keating)

        44.     Plaintiffs repeat and reallege the allegations contained in all prior paragraphs as if

fully set forth herein.

        45.     As an Assistant Vice President of AW National and USFIC, Keating owed fiduciary

duties to his employers and Plaintiffs. Plaintiffs placed their trust and confidence in Keating—

who is a licensed attorney—and relied on him to advise them on, among other things, the

legitimacy of claims submitted under surety bonds.

        46.     Keating abused his position of trust and violated the fiduciary duties he owed

Plaintiffs. Among other things, Keating breached his duty of loyalty by misappropriating company

assets, and by misrepresenting and concealing numerous material facts from Plaintiffs, including:

                a.        Inventing bogus contracts, invoices, and other paperwork to support

                          payments to American Construction

                b.        Forging signatures on bogus contracts;

                c.        Concealing from Plaintiffs that Keating was the sole member and alter ego

                          of American Construction;

                d.        Falsely representing to Plaintiffs that American Construction was a

                          legitimate company; and




                                                 - 11 -
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 12 of 16




                e.        Authorizing over $1 million in bogus claim payments without revealing

                          these facts to Plaintiffs.

        47.     Keating’s misconduct constitutes a willful and deliberate breach of his terms of

employment with AW National and USFIC. Keating’s employment was subject to the terms of

these companies’ Code of Business Conduct and Ethics. This Code expressly prohibited Keating

from, among other things, “participat[ing] on behalf of [Plaintiffs] in any negotiations or dealings

of any sort with any non-affiliated person, firm, corporation, or entity, in which [Keating] has,

either directly or indirectly, an interest.” Keating violated these terms of employment through his

fraudulent scheme.

        48.     Plaintiffs have suffered actual harm as a result of Keating’s breaches of his

fiduciary duties, including the payment of fraudulent claims to American Construction and the

costs of investigating and prosecuting Keating’s disloyalty.

        49.     Keating’s efforts to disguise his actions and his three-year course of fraudulent

conduct, among other things, reveal that he acted with actual malice and a wanton and willful

disregard for the rights of Plaintiffs.

        50.     For these reasons, Plaintiffs are entitled to actual damages in an amount to be

proved at trial, but at least $1,000,750. Plaintiffs are further entitled to punitive damages in an

amount to be proved at trial. Plaintiffs are further entitled to disgorgement of all compensation

they paid to Keating.

                               FOURTH CAUSE OF ACTION
                     (Breach of Contract, Against American Construction)

        51.     Plaintiffs repeat and reallege the allegations contained in all prior paragraphs as if

fully set forth herein.




                                                       - 12 -
             Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 13 of 16




            52.   As part of Keating’s fraudulent scheme, he entered into numerous contracts with

American Construction on behalf of Plaintiffs, under which American Construction would

purportedly perform construction services in return for payments.

            53.   Plaintiffs made all payments pursuant to the terms of those contracts.

            54.   American Construction did not perform its part of the bargain. In fact, these

contracts were bogus and were entered into by fraudulent means over forged signatures of a

fictitious person, “Robert Peterson.”

            55.   As a result, Plaintiffs made bogus payments to American Construction and its alter

ego Keating, and incurred other damages.

            56.   Because Plaintiffs were fraudulently induced to enter into these contracts, they

should be rescinded and American Construction should be compelled to disgorge all compensation

it was paid pursuant to those contracts.

            57.   In the alternative, Plaintiffs are entitled to actual damages in an amount to be proved

at trial.

                                   FIFTH CAUSE OF ACTION
                     (Breach of the Covenant of Good Faith and Fair Dealing,
                                 Against American Construction)

            1.    Plaintiffs repeat and reallege the allegations contained in all prior paragraphs as if

fully set forth herein.

            2.    As part of Keating’s fraudulent scheme, he entered into numerous contracts with

American Construction on behalf of Plaintiffs, under which American Construction would

purportedly perform construction services in return for payments.

            3.    Those contracts contained an implied covenant of good faith and fair dealing in the

performance and in enforcement of those contracts.




                                                  - 13 -
          Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 14 of 16




        4.      American Construction acted to impede or interfere with Plaintiffs’ rights to receive

the benefits they reasonably and justifiably expected to receive from those contracts. American

Construction acted dishonestly and in bad faith in the execution or performance of these contracts.

Not only did American Construction not perform its part of the bargain, these contracts were bogus

and were entered into with an improper motive and by fraudulent means over forged signatures of

a fictitious person, “Robert Peterson.”

        5.      As a result, Plaintiffs bogus payments to American Construction and its alter ego

Keating, and incurred other damages.

        6.      Plaintiffs are entitled to actual damages in an amount to be proved at trial.

                              SIXTH CAUSE OF ACTION
              (Unjust Enrichment, Against Keating and American Construction)

        7.      Plaintiffs repeat and reallege the allegations contained in all prior paragraphs as if

fully set forth herein.

        8.      Over the course of a three-year fraudulent scheme, Keating and American

Construction received benefits from Plaintiffs of at least $1,000,750.

        9.      Keating and American Construction were not entitled to these benefits in the first

place, as they were procured by fraudulent misrepresentations and omissions, and bogus contracts.

        10.     The retention of these benefits without payment would be unjust.

        11.     For these reasons, Plaintiffs are entitled to actual damages in an amount to be

proved at trial, but at least $1,000,750.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs pray for judgment against Keating and American Construction,

and respectfully request the following relief:

        1.      Plaintiffs’ actual damages in an amount to be proved at trial, but at least $1,000,750;



                                                 - 14 -
            Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 15 of 16




           2.     Punitive damages in an amount to be proved at trial;

           3.     Treble damages in an amount to be proved at trial, but at least $3,002,250;

           4.     Disgorgement of all compensation Plaintiffs paid to Keating;

           5.     Rescission of all contracts between Plaintiffs and American Construction and

disgorgement of all compensation Plaintiffs paid to American Construction;

           6.     Prejudgment remedies;

           7.     Prejudgment and post-judgment interest to the maximum extent allowed by law;

           8.     Plaintiffs’ attorneys’ fees, costs, and expenses in this action; and

           9.     Such other and further relief as the Court deems just and appropriate.

                                            JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38, Plaintiffs respectfully demand a jury trial as to all issues so

triable.




                                                   - 15 -
       Case 3:21-cv-00058-VLB Document 1 Filed 01/15/21 Page 16 of 16




                                  Respectfully submitted,

Dated: January 15, 2021
       Hartford, CT
                                  /s/ James L. Brawley
                                  James L. Brawley
                                  Cristin E. Sheehan
                                  MORRISON MAHONEY LLP
                                  One Constitution Plaza, 10th Floor
                                  Hartford, CT 06103
                                  (860) 616-4441
                                  jbrawley@morrisonmahoney.com
                                  csheehan@morrisonmahoney.com

                                  OF COUNSEL
                                  Jane M. Byrne (pro hac vice forthcoming)
                                  Guyon H. Knight (pro hac vice forthcoming)
                                  MCDERMOTT WILL & EMERY LLP
                                  340 Madison Avenue
                                  New York, NY 10173
                                  (212) 547-5400
                                  jbyrne@mwe.com
                                  gknight@mwe.com

                                  Attorneys for Plaintiffs Allied World
                                  Insurance Company, Allied World Specialty
                                  Insurance Company, Allied World National
                                  Assurance Company, and United States Fire
                                  Insurance Company




                                   - 16 -
